United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-2744
                                  ___________

United States of America,              *
                                       *
           Appellee,                   * Appeals from the United States
                                       * District Court for the
     v.                                * Eastern District of Missouri.
                                       *
Daniel Basile,                         *
                                       *
           Appellant.                  *
                                  ___________

                                  No. 96-2746
                                  ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       *
     v.                                *
                                       *
Richard DeCaro,                        *
                                       *
           Appellant.                  *
                                  ___________

                   Submitted:     January 16, 1997

                         Filed:   April 1, 1997
                                  ___________

Before BOWMAN and MURPHY, Circuit Judges, and KYLE,1 District Judge.



BOWMAN, Circuit Judge.




     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota, sitting by designation.
        Richard DeCaro and Daniel Basile appeal from the judgments of the
District Court2 on jury verdicts finding them guilty on charges of murder-
for-hire, conspiracy to commit murder-for-hire, and mail fraud.      We affirm.


                                         I.


        This case arises from the execution-style murder of Elizabeth DeCaro,
wife of Richard DeCaro, on March 6, 1992.      She was found shot to death that
Friday night in the kitchen of her home in St. Charles, Missouri (a suburb
of St. Louis), the gun barrel having been pressed up against the back of
her neck and fired twice.        Her husband, who recently had been having an
extramarital affair with his secretary, had taken the couple’s four
children (and the family dog, which was not known to travel with the family
because it was very excitable around strangers) to the Lake of the Ozarks
in south Missouri for the weekend.        He had told Elizabeth that he wanted
a “daddy’s weekend” alone with the children.       DeCaro and the children left
St. Charles shortly after noon on March 6, while Elizabeth was still at
work.       Later that afternoon, Elizabeth was murdered and the family’s Blazer
was stolen from the garage of the home.       These incidents followed by about
a month the theft of the family van from the DeCaro home in the early
morning hours of February 8, 1992; the van was found in southeast Missouri
and had been burned.       DeCaro reported that various items were missing from
the van, including the garage door opener for the DeCaro home.


        A few days after the murder, first Basile and then DeCaro were
arrested on state charges of murder.       In May 1994, Basile was tried as the
hit man, was convicted, and was sentenced to death.         His




        2
      The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.

                                        -2-
direct appeal in the state proceeding has been submitted to the Missouri
Supreme Court.   In a separate trial in September 1994, DeCaro was acquitted
on state murder charges.


     In May 1995, a federal grand jury indicted Basile and DeCaro on
murder-for-hire and mail fraud charges.              Specifically, both men were
charged with use of the mail or facilities in interstate commerce with
intent to commit murder-for-hire, 18 U.S.C. § 1958 (1988 & Supp. IV 1992);
conspiracy to commit murder-for-hire, 18 U.S.C. §§ 1958, 371 (1988 & Supp.
IV 1992)); and mail fraud, 18 U.S.C. § 1341 (Supp. IV 1992).3               After a
joint jury trial both men were found guilty of all charges against them and
each was sentenced to life in prison.


     DeCaro and Basile both raise the same three issues on appeal.                They
claim this federal prosecution, following as it did the state prosecution,
is a violation of their rights under the Double Jeopardy Clause of the
Constitution.     They   also   argue   that   the    District   Court   abused    its
discretion in denying their motions for separate trials.             Finally, both
challenge the court’s denial of their motions for judgment of acquittal,
and contend that there was insufficient evidence that interstate facilities
were used in furtherance of the murder-for-hire scheme.




     3
      Basile was charged with and found guilty of two counts of
mail fraud based on the filing of fraudulent insurance claims for
the loss of the two DeCaro vehicles. DeCaro was charged with and
found guilty of those two counts plus three additional counts of
mail fraud based on other fraudulent insurance claims filed for
the loss of personal property stolen from the DeCaro home at the
time of Elizabeth’s murder and on a claim filed on a policy
insuring Elizabeth’s life.

                                        -3-
                                          II.
     DeCaro and Basile argue that they were twice put in jeopardy for the
same crime in violation of their constitutional rights, see U.S. Const.
amend. V, and that the District Court erred in refusing to dismiss the
indictment on those grounds.         We review de novo.     See United States v.
McMasters, 90 F.3d 1394, 1401 (8th Cir. 1996), cert. denied, 117 S. Ct.
718, 783 (1997).


                                           A.


     It has long been the law under the doctrine known as dual sovereignty
that federal prosecution following state prosecution “of the same person
for the same acts” does not violate the defendant’s criminal rights.
Abbate v. United States, 359 U.S. 187, 194 (1959); see also United States
v. Halls, 40 F.3d 275, 277-78 (8th Cir. 1994), cert. denied, 115 S. Ct.
1721 (1995).    According to the tenets of dual sovereignty, each sovereign
derives its power from a different constitutional source, so both may
prosecute and punish the same individual for the same act.          See Abbate, 359
U.S. at 193-94.    Basile acknowledges that his federal convictions “do not
appear to offend the double jeopardy clause of the Fifth Amendment under
current Supreme Court law.”        Brief of Basile at 31.   DeCaro, on the other
hand, would have this Court decide that, because federal prosecution for
the murder of Elizabeth DeCaro followed his acquittal on state charges for
the same act, “the purpose [of the federal prosecution] is improper and the
prosecution should be quashed.”          Brief of DeCaro at 43.    We disagree.


     The Supreme Court has created an exception to the dual sovereignty
doctrine,      concluding   that     a    state   prosecution     will   be   deemed
unconstitutional when “the state prosecution was a sham and




                                          -4-
a cover for a federal prosecution, and thereby in essential fact another
federal prosecution.”   Bartkus v. Illinois, 359 U.S. 121, 124 (1959).   Here
DeCaro argues the converse:     that the federal government was used as a
“tool” by state prosecutors after the state prosecution of DeCaro failed,
in order to advance a state interest--the conviction of DeCaro for the
murder of his wife--where the state could not legally do so itself.      See
United States v. Talley, 16 F.3d 972, 974 (8th Cir. 1994).        As a legal
proposition, DeCaro’s claim requests an extension of Bartkus, but he
directs us to no opinion wherein this Court has held that the Bartkus
exception applies when it is the federal prosecution that follows the state
prosecution.   We acknowledge, however, that other panels of this Court have
assumed, without squarely deciding, that a Bartkus-type exception applies
to a situation such as we have here.    See, e.g., United States v. Williams,
104 F.3d 213, 216 (8th Cir. 1997); Halls, 40 F.3d at 278.
     Because the question was not briefed and argued, and because it is
not necessary to our holding today, we do not decide how far Bartkus may
be extended.   For even if DeCaro’s claim properly is regarded as falling
within the Bartkus exception to the dual sovereignty doctrine, the claim
fails for lack of factual foundation.     DeCaro has not directed this Court
to anything in the record that supports his claim of collusion between the
two sovereigns.   Indeed, his claim is based on little more than chronology:
he was acquitted on state charges, and then later he was tried on federal
charges arising from the same events.   But it would take far more than mere
chronology of this sort to render the federal government a “tool” of the
state, or the federal prosecution “a sham and a cover” for a de facto state
prosecution.
     DeCaro further asserts that the federal prosecution must have been
manipulated by the state because the prosecution was for “an




                                    -5-
unremarkable case of spousal murder” and “a garden variety contract
killing” with “questionable” federal interest.   Brief of DeCaro at 44.   We
disagree.     While contract killing, standing alone, may not be a federal
crime, it may become such when its perpetration involves the use of the
mail or facilities in interstate commerce.   The independence and importance
of the federal interest in protecting the channels of interstate commerce
from the taint of crime is unaffected by DeCaro’s previous acquittal in
state court; it remains just as important and worthy of vindication after
the state trial as it was before.         “[T]he federal government had an
interest, independent of any state interest, to ensure that an individual
who is believed to have violated a federal statute is prosecuted for that
violation.”    Talley, 16 F.3d at 974.


     We hold that the dual sovereignty doctrine is fully applicable in
this case and that DeCaro’s double jeopardy claim therefore lacks merit.
                                     B.


     Both DeCaro and Basile argue that the United States Attorney in this
case nevertheless violated the constitutional prohibition against double
jeopardy by failing to follow an internal United States Department of
Justice (DoJ) policy concerning duplicative and successive prosecution by
the federal government.    Known as the Petite policy for the case wherein
the Supreme Court first described it, see Petite v. United States, 361 U.S.
529, 531 (1960) (per curiam), it “was formulated by the Justice Department
in direct response to” the opinions in Bartkus and Abbate, Rinaldi v.
United States, 434 U.S. 22, 28 (1977) (per curiam).     Under the policy, a
United States attorney may not prosecute a person in federal court “if the
alleged criminality was an ingredient of a previous state prosecution
against that person” unless the federal




                                    -6-
prosecution “is specifically authorized in advance by the [DoJ] itself,
upon a finding that the prosecution will serve ‘compelling interests of
federal law enforcement.’”    Thompson v. United States, 444 U.S. 248, 248
(1980) (per curiam).    DeCaro and Basile argue that the federal government
had no “compelling interests” to be served here.


     We are not convinced that the federal prosecution in this case failed
to meet the “compelling interests” requirement of the Petite policy.     We
need not and do not decide the question, however, because the Petite policy
is “not constitutionally mandated,” Rinaldi, 434 U.S. at 29, and otherwise
“confers no substantive rights on the accused,” United States v. Moore, 822
F.2d 35, 38 (8th Cir. 1987) (per curiam).     Thus the DoJ’s implementation
of the policy “cannot form the basis of a claim [by a defendant] that the
prosecution was improper.”   United States v. Lester, 992 F.2d 174, 176 (8th
Cir. 1993).   Further, if subsumed in the defendants’ argument is the
contention that the DoJ improperly waived the policy here, we are without
authority to review such a DoJ decision “because the Petite policy is an
internal administrative policy.”    United States v. Kummer, 15 F.3d 1455,
1461 (8th Cir. 1994).


     Notwithstanding this Court’s continuing affirmation that review of
alleged DoJ Petite policy violations is not available   unless sought by the
government itself, DeCaro and Basile argue that we should revisit the issue
and adopt the reasoning of a concurrence in an Eighth Circuit opinion that
predates all of the cases cited above.     See Delay v. United States, 602
F.2d 173, 179 (8th Cir. 1979) (Heaney, J., concurring) (suggesting that
Petite policy “should be enforceable by a defendant in an appropriate
case”), cert. denied, 444 U.S. 1012 (1980).     It is clear, however, that
this is not the direction in which the Court is headed.     See,




                                     -7-
e.g., Kummer, 15 F.3d at 1461 (opinion of the Court by Heaney, J.).     And
in any event, as a panel we are without authority to overrule precedents
established by other panels of this Court; that can be accomplished only
by the Court sitting en banc.   See United States v. Knight, 96 F.3d 307,
310 (8th Cir. 1996).
                                   III.


     DeCaro and Basile also argue that the District Court erred in denying
their motions for severance of their trials.4   We will not reverse on this
ground unless we find that the denial of severance was an abuse of
discretion resulting in “severe or compelling prejudice” to the accused.
United States v. Melina, 101 F.3d 567, 571 (8th Cir. 1996) (quoting United
States v. Koskela, 86 F.3d 122, 126 (8th Cir. 1996)).


     “There is a preference in the federal system for joint trials of
defendants who are indicted together.”    Zafiro v. United States, 506 U.S.
534, 537 (1993).   A joint trial is especially compelling




     4
      The government argues that this claim was not preserved for
review by either DeCaro or Basile because neither renewed his
motion for severance at the close of the government’s case or at
the end of trial. (DeCaro did renew his motion at sentencing,
but by then it was too late to preserve the issue for review.)
Therefore, the government contends, we should review the District
Court’s denial of the severance motions only for plain error.
See United States v. Bordeaux, 84 F.3d 1544, 1547 (8th Cir.
1996). In his reply brief, DeCaro suggests that the District
Court granted him a “continuing motion.” Reply Brief of DeCaro
at 3. As we read the transcript, however, we think it clear that
the court granted the defendants continuing objections to
evidentiary rulings, not a “continuing motion” for severance.
See Trial Transcript at 1-3 (“The requests will be denied with
the exception that the objections that are made can be continuing
and can apply not only to the opening statement of the government
but to the testimony of government as well.”) (emphasis added).
In any event, our review, whether for plain error or for an abuse
of discretion, produces the same result.

                                   -8-
when the defendants are charged as co-conspirators, as is the case here.
See United States v. Warfield, 97 F.3d 1014, 1018 (8th Cir. 1996), cert.
denied, 117 S. Ct. 1119 (1997); Koskela, 86 F.3d at 126.              But whether or
not     the    codefendants    also   are   charged    as   co-conspirators,   “[t]he
presumption against severing properly joined cases is strong.”                 United
States v. Delpit, 94 F.3d 1134, 1143 (8th Cir. 1996).              DeCaro and Basile
claim, however, that they presented antagonistic defenses, so that trying
them together was an abuse of the trial court’s discretion and resulted in
the necessary prejudice to each to warrant new trials.             We disagree.
        In the first place, we are not persuaded that the two defenses are
properly characterized as antagonistic.               DeCaro, who testified at the
trial, claimed he hardly knew Basile, and denied any participation in the
vehicle thefts or the murder.          His strategy was to cast blame on Craig
Wells, who was an employee at the Amoco station where DeCaro worked as
service manager and who is a relative--of sorts--of Basile.5             In support
of his theory that Wells may have been involved, DeCaro adduced testimony
that Wells had access to the DeCaro vehicle keys and that Wells was a known
liar.       DeCaro claimed Wells knew of DeCaro’s plans to be out of town on the
day of the murder, and there was testimony from one of DeCaro’s witnesses
that Wells was not at work at the station during the time when the murder
may have been committed.          The jury could have drawn the inference that
Wells and Basile were the co-conspirators, instead of DeCaro and Basile,
with DeCaro making the case against Wells and the government making the
case against Basile.          But it is clear from the transcript that DeCaro’s
counsel did not assume a role as prosecutor by attempting to prove Basile




        5
      Wells’s stepmother was the foster mother of Doug Meyer,
Basile’s half brother. Wells and Basile referred to each other
as “brother,” and some of their acquaintances knew them as
brothers.

                                            -9-
guilty of the crimes charged.       We do not suggest that DeCaro presented a
defense to the government’s case against Basile, but he made no concerted
effort to depict Basile as the perpetrator of the crimes with which DeCaro
himself was charged, to the exclusion of all other possible suspects.


     As for Basile, a defense theory was not apparent from the witnesses
he called.    Basile did not testify in his own defense and called only two
witnesses, both of whom were emergency medical personnel who attended
Elizabeth DeCaro at the murder scene and testified as to her condition.
But Basile and DeCaro claim that Basile did have a “defense,” and that it
was laid out by Basile’s counsel in his opening statement and closing
argument.    In his comments to the jury, counsel conceded that Basile stole
the DeCaro vehicles, but he argued against the prosecution theory that
Basile murdered Elizabeth DeCaro, whether with or without the collusion of
her husband.    It is clear, however, that during the evidentiary portion of
the trial, Basile conceded nothing.          From the trial transcripts it is
apparent that Basile’s counsel closely cross-examined the witnesses called
by DeCaro, including DeCaro himself, as well as those witnesses called by
the government, primarily to undermine the government’s case as to Basile’s
involvement in the murder, not to point an accusing finger at DeCaro.
     But     even   if   DeCaro’s   and   Basile’s    defenses   were   mutually
antagonistic, we would not send the case back to the District Court for new
trials.      “Mutually antagonistic defenses are not prejudicial per se,”
Zafiro, 506 U.S. at 538, and even blame-shifting on the part of the
defendants “is not a sufficient reason for severance,” United States v.
Bordeaux, 84 F.3d 1544, 1547 (8th Cir. 1996).        “[C]o-defendants are often
hostile to one another, and one will try frequently to ‘point the finger,’
to shift the blame, or to save himself at the expense of the other.”
Delpit, 94 F.3d




                                      -10-
at 1143.   Such tactics rise to the level of antagonistic defenses requiring
severance “only when ’there is a danger that the jury will unjustifiably
infer that this conflict alone demonstrates that both are guilty.’”               Id.
(citations to quoted cases omitted) (emphasis in            Delpit).   Any conflict
in the evidence presented at this trial does nothing of the kind, but
simply is indicative at most that each defendant was attempting to save his
own skin by diverting the jury’s attention to the other.


     To demonstrate the severe or compelling prejudice necessary to show
that the court abused its discretion in denying severance, “a defendant
must show that his defense was irreconcilable with that of the codefendant
or that the jury was unable to compartmentalize the evidence.”              Bordeaux,
84 F.3d at 1547.        As demonstrated by our discussion above, we do not
believe that the defenses of DeCaro and Basile (to whatever extent Basile
actually put on a defense) were so antagonistic as to be irreconcilable.
Because there was no serious finger-pointing by the defendants toward one
another during the evidentiary phase of the trial, notwithstanding some
desperation blame-shifting by counsel in closing arguments, the jury in its
deliberations   might    have   bought    into   DeCaro’s   defense,   or    Basile’s
“defense,” or both--or neither.           Further, having reviewed the entire
transcript, we are satisfied that the jury could not have had any
difficulty compartmentalizing the evidence against each defendant.              There
were only two defendants, the charges varied little between DeCaro and
Basile and were not complicated, and the issues were not complex.                  We
conclude that neither DeCaro nor Basile has met his heavy burden of
demonstrating the prejudice required for reversal.            See United States v.
McGuire,




                                         -11-
45 F.3d 1177, 1187 (8th Cir.), cert. denied, 115 S. Ct. 2558 (1995).6


                                   IV.


     Both DeCaro and Basile argue that the evidence was insufficient to
prove the necessary interstate activity to support federal charges and that
the District Court therefore erred in denying their motions for acquittal.
DeCaro and Basile do not claim that the evidence was insufficient to prove
that DeCaro hired Basile to murder Elizabeth DeCaro, nor do they challenge
the mail fraud convictions related to the filing of insurance claims.
Instead, their sufficiency argument is limited to the issue of whether the
government proved the requisite connection between the use of the mail or
facilities in interstate commerce and the murder-for-hire plot.


     “Our standard of review on this issue is quite narrow.”        United
States v. Smith, 104 F.3d 145, 147 (8th Cir. 1997).   We view the evidence
in the light most favorable to the guilty verdict, giving the government
the benefit of all reasonable inferences that may be drawn from the
evidence.   After reviewing the evidence under these standards, we will
reverse only if we conclude that no reasonable jury could find guilt beyond
a reasonable doubt.    We may affirm even if the evidence is entirely
circumstantial. See id.




     6
      The government also argues that several of the instructions
given by the court cure any prejudice that may have resulted from
the joint trial, citing Zafiro v. United States, 506 U.S. 534,
539 (1993). The record furnished by the parties is incomplete on
this point, as copies of the relevant instructions were not
included, so we do not rely on this for our holding.

                                   -12-
     The relevant part of the statute under which DeCaro and Basile were
convicted in their murder-for-hire scheme reads as follows:


     Whoever . . . uses or causes another (including the intended
     victim) to use the mail or any facility in interstate or
     foreign commerce, with intent that a murder be committed in
     violation of the laws of any State or the United States as
     consideration for the receipt of, or as consideration for a
     promise or agreement to pay, anything of pecuniary value, . . .
     if death results, shall be subject to imprisonment for any term
     of years or for life, or shall be fined not more than $50,000,
     or both.


18 U.S.C. § 1958(a) (1988).      The government included in its addendum a copy
of jury Instruction 31, which was given without objection to the legal
elements.    Instruction 31 states that the use of the mail or a facility in
interstate     commerce   with   intent   to   commit   murder-for-hire   can   be
established upon proof that “the mail or a facility in interstate commerce
was used as part of the course of activity charged . . . and that one of
the reasons for this use was to further the activity described.”          Neither
defendant having raised a challenge to the legal elements set forth in the
instruction, we consider whether, in keeping with the instruction, the
evidence presented at trial is sufficient to prove that the interstate
transactions at issue were a part of and in furtherance of the murder-for-
hire scheme.


     The evidence, viewed under the standards mentioned above, shows that,
in collaboration with DeCaro, Basile stole the DeCaro van from the driveway
of the home, drove it to southeast Missouri, and burned it, all late one
night about one month before the murder.        He also stole the family Blazer
from the home the afternoon of the murder, stashed it in a garage his half
brother Doug Meyer let him use, and cut it up for parts in the days
following the murder.     Additionally, Basile stole items of value




                                       -13-
from the van before he burned it,7 and from the DeCaro home on the day he
murdered Elizabeth.   There was uncontroverted evidence that, as a direct
result of the thefts, in February 1992 DeCaro filed insurance claims via
the mail for the stolen van and for the items purportedly stolen from the
van, and that in 1995 (after he was acquitted on state charges of murder)
he filed insurance claims for the stolen Blazer and the items stolen from
the home.   The insurance company mailed him checks, which he cashed, for
some of the claims.      Interstate telephone calls and faxes also were
exchanged between DeCaro and insurance company representatives regarding
some of the claims.   In addition, late in December 1991 an application for
an insurance policy on the life of Elizabeth DeCaro in the amount of
$100,000, naming Richard DeCaro as sole beneficiary, was mailed to the same
insurance company that wrote the property policies.    A confirmation for the
policy showing an effective date of January 9, 1992, just days before
DeCaro began casting about for someone to murder his wife and less than two
months before the murder occurred, was mailed back to the DeCaros and was
found in the DeCaros’ bedroom after the murder.       DeCaro used the mail to
make a claim on that policy early in 1995, after his acquittal on state
murder charges and his release from incarceration.       This constituted the
government’s evidence on the use of the mail or facilities in interstate
commerce.   We consider the arguments of each of the defendants in turn.
                                     A.


     Basile, while acknowledging that “it can be said that [his] admitted
theft of the van ‘caused’ DeCaro to use the mails to make




     7
      There was evidence at trial that some of the items Basile
supposedly removed from the van, and for which DeCaro claimed and
received insurance reimbursement, were found in the DeCaro home
when authorities were investigating Elizabeth’s murder.

                                   -14-
insurance claims on the van and its contents,” nevertheless argues that
“these claims . . . were not linked by the evidence to the alleged murder
contract between the two.”    Brief of Basile at 26.    We disagree, and now
summarize additional relevant evidence.
      Craig Wells testified that, in late January 1992, Basile told him
that DeCaro wanted Basile “to steal one of his vehicles and also that he
wanted him to do a hit” on DeCaro’s wife.        Trial Transcript at 1-156.
According to Wells, Basile “thought it was a package deal” and that DeCaro
was going to pay Basile “around $15,000.” Id. at 1-156, -157.            Susan
Jenkins, who was Basile’s driver the night he stole the van, testified that
the theft was an “insurance scam” and that, during the course of their time
together that night, she heard Basile say “that he had been offered $15,000
to kill someone’s wife.”   Id. at 2-17, -18.    Jeffrey Niehaus, a friend of
Basile, said Basile told him that the van theft “was set up through the
owner and it was insurance” and that Basile referred to stealing the van
as part of a “double job.” Id. at 2-189.       Basile also told Niehaus that
Basile would be receiving “[o]ver $9,000" for stealing the Blazer, which
Niehaus thought was an “[a]wfully lot” of money for just stealing a car.
Id. at 2-191.   Kenneth Robinson, an acquaintance of Basile, testified that
Basile said that “he knew someone who had a van that he wanted to get rid
of and have his wife disappear at the same time.”    Id. at 4-256.    Basile’s
friend Dennis Williams testified that, after the murder, Basile told
Williams “that he had recently done an insurance job on a van for [murder
victim Elizabeth DeCaro’s] husband.”    Id. at 4-250.    In addition, Basile
told his half brother Doug Meyer that “he was doing an insurance job” when
Meyer saw the cut-up Blazer in the garage he had let Basile borrow and
realized that the vehicle was implicated in the DeCaro murder.       Id. at 4-
23.   There was no evidence that Basile received from DeCaro anything more
than several hundred dollars before the murder.      But there was evidence




                                   -15-
that DeCaro was not in good financial shape at the time of the murder, and
that he would not have been able to pay Basile $15,000 in cash (or $9,000,
for that matter) without the proceeds from the insurance on Elizabeth
DeCaro’s life.


       Having reviewed the evidence according to the standards discussed
above, we conclude that the insurance transactions involving the DeCaro
vehicles and items taken from the DeCaro van and home provide the required
nexus between the mail or facilities in interstate commerce and the murder-
for-hire to sustain Basile’s conviction.      It does not appear, and the
government does not contend, that the insurance proceeds from the property
insurance policies were to be used to pay Basile for killing Elizabeth,
given that the funds were not sufficient to do so.   There was a substantial
lien on the van, and the value of the stolen property and the Blazer was
not enough to cover the price of the murder contract.   As explained below,
the evidence nevertheless was sufficient to prove that DeCaro filed the
property insurance claims, at least in part, in order to cover the co-
conspirators’ involvement in the thefts, which themselves occurred as a
part of the plot to murder Elizabeth DeCaro--in the words of Basile, “the
package deal.”


       After Elizabeth was killed, DeCaro told Elizabeth’s sister that the
murderer must have been “casing the joint.”   Trial Transcript at 3-51.   The
jury reasonably could infer from that testimony that the theft of the van
was staged to create a scapegoat, that is, an unknown assailant who just
a month before the murder had “cased” the DeCaro home when stealing the
van.   As for the Blazer, the evidence was substantial that the vehicle was
stolen, at least in part, to be used as Basile’s “getaway” vehicle




                                   -16-
after he murdered Elizabeth DeCaro in her home.8    Thus a reasonable jury
could conclude that the thefts of the vehicles were part of the murder
plot, and that the insurance claims were filed, not merely for the sake of
collecting the insurance money, but to give DeCaro the appearance of
innocence.9   The evidence of the requisite nexus between the use Basile
caused to be made of the mail or facilities in interstate commerce and the
murder-for-hire plot, while circumstantial, is sufficient for a reasonable
jury to find the requisite linkage between Basile, the interstate activity
of his co-conspirator, and their contract for the murder of Elizabeth
DeCaro.


     We hold that the District Court did not abuse its discretion in
denying Basile’s motion for judgment of acquittal on the murder-for-hire
charges.


                                    B.


     DeCaro, like Basile, acknowledges his use of the mails and facilities
in interstate commerce but challenges the sufficiency of the government’s
proof that such use was in furtherance of the murder-for-hire plot.    The
analysis above concerning Basile applies with even greater force to DeCaro.
Moreover, DeCaro’s interstate




     8
      Basile does not “admit” in his brief that he stole the
Blazer as he did the van, but the evidence presented at trial
provides overwhelming proof that he did. Therefore, the Blazer’s
role in the murder, and the interstate transactions related to
its theft, are relevant to the analysis.
     9
      DeCaro did not file the claims on the Blazer and the
property stolen from his home until after his release by state
authorities following his acquittal on murder charges, but those
transactions could be seen by a reasonable jury as a part of
DeCaro’s continuing effort to appear innocent of his wife’s
murder.

                                   -17-
activity concerning the life insurance policy provides an additional
interstate connection to the murder plot.   The government has the benefit
of the logical inference that the purchase of the policy on Elizabeth
DeCaro’s life was an integral part of DeCaro’s scheme to have her murdered.
Further, the evidence permits the inference that DeCaro, otherwise lacking
the ability to pay Basile for his services, intended to pay him when DeCaro
collected the $100,000 on the life insurance policy.


     We hold that the District Court did not err in denying DeCaro’s
motion for judgment of acquittal, as a jury could find beyond a reasonable
doubt the necessary connection between his use of the mail or facilities
in interstate commerce and the murder-for-hire scheme.


                                    V.


     The judgment of the District Court is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                                   -18-